Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 06, 2017

The Court of Appeals hereby passes the following order:

A18A0607. LASHAWN DEANGELO GRIER v. THE STATE.

      In 2012, LaShawn Grier pled guilty to armed robbery. He later filed a motion
to withdraw his guilty plea, which the trial court denied. We affirmed that ruling on
appeal. Grier v. State, 332 Ga. App. XXVII (May 5, 2015) (unpublished). Grier then
filed a “Motion to Dismiss,” asking the trial court to dismiss the charges against him
“based upon the Court exceeding its limitation without properly notification.” The
trial court denied that motion in an order entered on September 14, 2016, and Grier
filed a notice of appeal on November 10, 2016.
      Pretermitting whether Grier had a right of appeal from the denial of his motion
to dismiss, his appeal is untimely. A notice of appeal must be filed within 30 days of
entry of the trial court order sought to be appealed. OCGA § 5-6-38 (a). The proper
and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
Because Grier filed his notice of appeal 57 days after entry of the order he seeks to
appeal, his appeal is untimely and is therefore DISMISSED for lack of jurisdiction.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/06/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.